                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


 EQUAL EMPLOYMENT                              )                  Case No. 8:18-cv-00522
 OPPORTUNITY COMMISSION,                       )
                                               )
             Plaintiff,                        )
                                               )
 v.                                            )
                                               )
                                               )
                                               )                          ORDER
                                               )
                                               )
                                               )
 EL VALLARTA, LLC, EL VALLARTA                 )
 III, LLC, and EL VALLARTA IV, LLC             )
                                               )
             Defendants,                       )
                                               )
 and                                           )
                                               )
 JENNIFER VILLAFUERTE, as Parent               )
 And Next Friend of L.V.,                      )
                                               )
             Intervenor/Plaintiff              )
                                               )
        v.                                     )
                                               )
 EL VALLARTA, LLC, EL VALLARTA                 )
 III, LLC, and EL VALLARTA IV, LLC             )
                                               )
                                               )
              Defendants.                      )


       A telephone conference was held before the undersigned on February 26, 2019 regarding

the status of this case. In accordance with the discussion during the telephone conference regarding

progression of this case, Plaintiff and Intervenor/Plaintiff filed an Unopposed Motion to Extend

Deadline to Respond to Defendants’ Motions for Summary Judgment and Proceed with Discovery

on February 27, 2019. (Filing No. 23.)
       Having considered the motion,

       IT IS ORDERED:

       1.      The Unopposed Motion to Extend Deadline to Respond to Defendants’ Motions for

Summary Judgment and Proceed with Discovery (Filing No. 23) is granted.

       2.      Plaintiff and Intervenor/Plaintiff may, over a period of ninety (90) days, conduct

discovery related to the issues as set out in Filing No. 23 as to all Defendants.

       3.      This Order shall in no way usurp Plaintiff and Intervenor/Plaintiff’s right from

conducting further discovery from any defendant or from deposing the same witnesses on the

merits of the case should Defendants’ early motions for summary judgment on those limited issues

be overruled; and

       4.      Plaintiff and Intervenor/Plaintiff’s deadline to respond to Defendants’ motion for

summary judgment (Filing No. 15) is extended to June 27, 2019.



       Dated this 27th day of February, 2019.



                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge




                                                  2
